Citation Nr: 0707661	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-28 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for bilateral visual field impairment, claimed as due to 
cerebral vascular accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from December 1986 to February 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2005, the veteran testified before a Decision 
Review Officer (DRO) at a personal hearing at the RO.  A 
transcript is associated with the claims file.  


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran's current bilateral visual 
field impairment was the proximate result of VA's failure to 
diagnose him with a cerebral vascular accident on July 31, 
2003; that VA's actions constituted carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault; or that the bilateral visual field impairment was 
the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for bilateral visual field impairment, 
claimed to be due to VA's failure to diagnose the veteran 
with a cerebral vascular accident on July 31, 2003, have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.154, 
3.358, 3.361 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In the present case, the veteran filed his claim for benefits 
under 38 U.S.C.A. § 1151 in September 2003.  The RO sent him 
a letter in December 2003 advising him that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, and that he also had the responsibility to 
support the claim with appropriate evidence.  Following the 
rating decisions in May 2004 and May 2005 denying the claim, 
and the filing of his notice of disagreement in July 2005, 
the veteran was issued an SOC in August 2005 which set out 
the provisions of law pertaining to the VCAA and to claims 
under section 1151.  As noted above, he testified before a 
DRO in October 2005. 

In January 2006, the RO sent the veteran another VCAA letter, 
further informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim.  The January 2006 letter informed 
the veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, and the Social Security Administration.  
He was advised that it was his responsibility to send medical 
records showing he has a disability which is the result of VA 
hospitalization, treatment, examination, or training, as well 
as evidence showing that the claimed disability was caused by 
such treatment.  The veteran was specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the December 2003 and 
January 2006 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a February 2006 SSOC provided the veteran with 
yet an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Finally, the Board notes the RO sent the veteran a letter in 
July 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board concludes that all 
required notice has been given to the veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

VA received the veteran's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 in September 2003.  

Pursuant to 38 U.S.C.A. § 1151 (West 2002), as amended in 
1996, disability compensation shall be awarded for a 
"qualifying additional disability" in the same manner as if 
the additional disability were service connected.  The 
additional disability qualifies for compensation if the 
disability is not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination provided under 
the laws administered by VA.  In order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.  

To determine whether an additional disability was caused by 
medical treatment, VA compares the veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence 
must show that the treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability or died does not establish 
cause.  Disability that is due to the continuance or natural 
progress of the disease is not due to VA treatment unless 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).  

To establish that carelessness, negligence, lack of proper 
skills, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonable 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  
38 C.F.R. § 3.361(d).  

The Board notes, for information and clarification, that, for 
a period previous to October 1997, 38 U.S.C.A. § 1151 did not 
require any showing of negligence in order for a claim to be 
granted.  See 38 U.S.C.A. § 1151 (1996); 38 C.F.R. § 3.358 
(2006) (requiring only that additional disability be "the 
result of" VA hospital care, medical or surgical treatment, 
or examination).  However, the current version of 38 U.S.C.A. 
§ 1151 requires that, for claims filed on or after October 1, 
1997, the claimed additional disability must have been 
"caused by" VA hospital care, medical or surgical 
treatment, or examination, and further adds a "proximate 
cause" requirement that the additional disability be caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.

The veteran contends that compensation pursuant to 
38 U.S.C.A. § 1151 is warranted because he currently has 
bilateral visual field impairment that is due to a 
misdiagnosis rendered by VA Medical Center (VAMC) personnel 
in July 2003.  

Review of the record reveals the veteran reported to the 
Phoenix VAMC on July 31, 2003, complaining of dizziness, 
headaches, nausea, and vision changes that had persisted for 
three days.  He indicated the headaches were in the central 
area and reported that his sister had migraine headaches.  On 
examination, his blood pressure was 140/74, neurological 
examination was normal, and his visual acuity was 20/30 
bilaterally.  The assessment was dizziness, visual changes, a 
questionable diagnosis of migraine headaches, and anxiety.  
The veteran was prescribed medication, and was told to 
follow-up with his VA primary care physician.  

Four days later, on August 4, 2003, the veteran reported that 
his symptoms were ongoing, as he complained that he was 
unable to focus and still had headaches.  He indicated his 
dizziness had subsided.  On examination, his visual acuity 
was 20/40 in the left eye and 20/50 in the right eye.  Over 
the next few days he continued to be evaluated, and a CT scan 
and MRI of the his brain revealed he had posterior cerebral 
artery infarcts.  He was diagnosed with a cerebrovascular 
accident, and was advised to go to the emergency room if new 
neurological symptoms such as weakness, numbness, or slurred 
speech occurred.  The veteran subsequently began to complain 
of tingling and weakness in his hands, which he reported had 
occurred prior to the stroke, but neurological examination 
was normal.  

In April 2004, the claims file was referred to a VA physician 
to determine whether the veteran's bilateral visual 
impairment had been caused by VA's failure to timely diagnose 
or properly treat the veteran's headache complaints in July 
2003.  In reviewing the claims file, the physician noted the 
veteran presented with symptoms that had been present for at 
least one day prior to his presenting for evaluation.  He 
also noted there was no indication as to what caused the 
veteran's stroke, but that he had vascular risk factors of 
hyperlipidemia and smoking.  The reviewing physician stated 
that the only way that this outcome might have been modified 
would have been by the administration of TPA (tissue 
plasminogen activator), but he felt this would not have been 
done, primarily because of the duration of time between the 
onset of the symptoms and the evaluation.  He further stated 
that it is also possible that the veteran's relatively mild 
degree of deficits would have dissuaded some reasonable 
practitioner from administering TPA.  The physician stated 
that, short of TPA administration, the outcome was more or 
less established prior to the veteran's presentation, and 
suggested that nothing different would have happened had the 
initial physician diagnosed a stroke rather than a migraine.  
In sum, the VA physician stated the opinion that the 
veteran's current visual loss is not a result of a failure to 
timely diagnose and properly treat his headache complaints.  
The reviewer stated that it is almost certain the visual loss 
is the result of the stroke, but that the issue is whether 
the outcome would have been different with different 
treatment, and he could not confidently say that it would.  

The veteran's contention is that, had he been properly 
diagnosed with a stroke on July 31, 2003, he would not have 
had vision changes, because there are other treatment options 
available, including medication, which could have been used 
during the first three hours following the initial onset of 
the stroke.  At the October 2005 DRO hearing, the veteran, 
through his representative, argued that he had various risk 
factors for a stroke and therefore VA was negligent in not 
evaluating him for a stroke.  In support of his claim, the 
veteran has submitted a statement from R.L.M., M.D., his VA 
neurologist, dated in June 2005.  Dr. M stated that the 
veteran's true diagnosis starting in the days before July 31, 
2003, was not a migraine, but a stroke in the back of his 
brain.  

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  In making this determination, the Board finds most 
probative the opinion rendered by the VA physician in April 
2004.  The VA physician reviewed the claims file and opined, 
in his professional medical opinion, that the veteran's 
current vision loss is not the result of the failure to 
timely diagnose and properly treat his headache complaints.  
The Board does note the reviewing physician stated that TPA 
administration might have modified the outcome of the 
veteran's situation; however, he also stated that the short 
duration of time between the onset of his symptoms and his 
presentation for treatment, as well as the mild degree of 
deficits, could have dissuaded a reasonable physician from 
administering TPA. 

The Board also notes that the VA physician noted that the 
veteran's symptoms had persisted for at least one day prior 
to his presenting for evaluation.  In this regard, we note 
that, even if the veteran had been diagnosed with a stroke on 
July 31, 2003, there is no evidence that administration of 
medication would have prevented his vision loss, as he 
reported when he was first seen that his symptoms of 
headaches and vision loss had persisted for three days.  In 
addition, the evidence shows that when the veteran presented 
for treatment on July 31, 2003, there was already objective 
evidence of vision loss, as his visual acuity was noted to be 
20/30 bilaterally.  The Board does note the veteran's vision 
loss progressively worsened in the subsequent days of 
treatment; however, there is no medical evidence of record 
showing that his vision loss was caused by VA's failure to 
diagnose the veteran with a stroke on July 31, 2003.  

The Board has considered the June 2005 statement from Dr. M; 
however, his statement does not establish that VA's failure 
to diagnose the veteran with a stroke on July 31, 2003, 
resulted in the veteran's visual loss.  Dr. M only stated 
that the veteran had a stroke in the days prior to July 31, 
2003, without commenting on the controlling issue of whether 
the failure to properly diagnose the veteran caused his 
vision loss.  In fact, Dr. M's statement supports the 
conclusion that, even if the veteran had been diagnosed with 
a stroke on July 31, 2003, there is no evidence showing 
administration of medication would have prevented his visual 
loss, given that the veteran had suffered a stroke in the 
days prior to July 31, 2003.  

The Board has given careful consideration to the veteran's 
contentions in support of his claim.  As noted, at the 
October 2005 DRO hearing, the veteran's representative argued 
that VA was negligent in not evaluating the veteran for a 
stoke, as he had multiple risk factors, including his age, 
being overweight, and being a Hispanic male.  Essentially, 
the veteran's representative argued that the veteran's risk 
factors would have led the average doctor to consider the 
possibility that something other than migraine headaches was 
causing the veteran's symptoms.  In support of this argument, 
the veteran testified he also reported having numbness on one 
side of his body.  Upon review of the record, however, the 
Board finds that the evidence shows the veteran did not 
report having numbness or tingling until after he was 
diagnosed with a stroke.  An August 8, 2003, VA treatment 
record reflects that he reported having tingling in his hands 
before the stroke; however, the preceding treatment records 
are negative for any complaints of tingling or numbness 
associated with his other symptoms.  In fact, an August 7, 
2003, VA treatment record reflects that the veteran was 
advised to report to the emergency room if new neurological 
symptoms occurred.  In any event, the Board notes that the 
April 2004 VA reviewer noted the veteran's risk factors for a 
stroke and still determined that his vision loss was not due 
to VA's failure to diagnose him with a stroke upon initial 
evaluation.  

The veteran also testified that there might have been warning 
signs that he was about to have a stroke before he presented 
for treatment in July 2003.  He said he previously had 
complained of dizziness, sudden numbness, and confusion, and 
was told he was having anxiety attacks.  He also testified 
that a physician has now determined that, instead of anxiety 
attacks, he was having transient ischemic attacks (TIAs), or 
mini-strokes.  Initially, the Board notes there is no medical 
evidence of record suggesting the veteran's previous report 
of dizziness, numbness, and confusion were TIAs.  In fact, a 
November 2004 private medical record reflects that the 
veteran reported having similar symptoms but his physician 
noted his symptoms did not sound consistent with a neurologic 
event and represented, instead, episodic anxiety and 
tachypnea.  Regardless, the controlling issue in this case is 
whether VA's failure to diagnose the veteran with a stroke on 
July 31, 2003, caused his current bilateral visual field 
impairment, and, as noted above, there is no medical evidence 
of record which supports this conclusion.  

With all due respect for the veteran's obviously sincere 
belief in the merit of his claim, the only evidence which 
suggests that his current bilateral visual impairment is due 
to VA's failure to initially diagnosis him with a stroke is 
his own statements.  While the veteran is capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as medical etiology and causation of 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  There simply is no evidence of record, either from 
the treatment records or from any medical opinion submitted 
or obtained, that VA personnel exhibited carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault in treating the veteran on July 31, 
2003, nor is there any evidence or contention that the 
treatment involved any unforeseen event.  Therefore, the 
Board finds a lack of probative evidence to warrant a grant 
of the veteran's claim.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt 
doctrine is not for application, and he is not entitled to 
compensation under 38 U.S.C.A. § 1151.  See Gilbert, supra.  


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for bilateral visual field impairment due to cerebral 
vascular accident is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


